Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/11/2022 has been entered.	
	
		
	DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-2, 4-13 and 21-22 in the reply filed on April 11th, 2022 are acknowledged. Claims 1, 8-9, 11-12 and 13 have been amended. Claims 3, 14, 16 and 18-20 have been cancelled. New claims 21-22 have been added.  Claims 15 and 17 have been withdrawn from consideration.  Claims 1-13 and 15-20 are pending.
Action on merits of claims 1-2, 4-13 and 21-22 as follows.

Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2, 4 and 9-11 are rejected under 35 U.S.C.103 as unpatentable over Ma (CN 107887421, hereinafter as Ma ‘421) in view of Tokuda (US 2007/0200842, hereinafter as Toku ‘842).
Regarding Claim 1, Ma ‘421 teaches a display panel (see para. [0002] and [0051]; Fig. 2), comprising a first power bus (Fig. 2, (122); [0068]) and a first power line (Fig. 2, (11); [0058]-[0059]), wherein a display region of the display panel comprises a first region and a second region, the first region and the second region comprise a plurality of first pixel units, respectively, the first power bus is between the first region and the second region, and the first power line (11) is electrically connected to the first power bus (122) and extends from the first power bus to the first region and the second region, respectively, so as to supply power to the plurality of first pixel units in the first region and the second region, respectively (see Fig. 4);
 a power management circuit and a first power input line (see Fig. 1, (IC); [0005]), wherein the first power input line connects the first power bus (122) to the power management circuit, and the power management circuit is configured to provide a power supply voltage to the first power input line.  


Examiner notes that claim 1 contains functional limitation “to supply power to the plurality of first pixel units in the first region and the second region, respectively” (emphasis added). According to MPEP 2173(05) g. "the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, the term “to supply power to the plurality of first pixel units in the first region and the second region, respectively” is nothing else than the result achieved by the invention. 
Thus, Ma ‘421 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the first power line extends, in different directions, from the first power bus to the first region and the second region, respectively; and in a direction perpendicular to an extending direction of the first power bus, the display panel comprises two opposite sides, and the first power bus has different distances from the two opposite sides; and the first power line is configured to receive the power supply voltage provided by the power management circuit only through the first power bus”.
However, Toku ‘842 teaches the first power line (see Fig. 3; [16); [0036]) extends, in different directions, from the first power bus (Fig. 3, (24); [0024])  to the first region and the second region, respectively; and in a direction perpendicular to an extending direction of the first power bus (24); and the first power line is configured to receive the power supply voltage provided by the power management circuit (25; [0028]) only through the first power bus (24).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ma ‘421 by having the first power line is configured to receive the power supply voltage provided by the power management circuit only through the first power bus in order to lower a voltage drop attributed to the line resistance of the power source bus line for reducing the brightness inclination in the horizontal direction of the horizontal power source bus line (see para. [0030]) as suggested by Toku ‘842.
Furthermore, it has been held to be within the general skill of a worker in the art to have 
the first power line extends, in different directions, from the first power bus to the first region and the second region, respectively; and in a direction perpendicular to an extending direction of the first power bus, the display panel comprises two opposite sides, and the first power bus has different distances from the two opposite sides on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A person of ordinary skills in the art is motivated to have the first power line extends, in different directions, from the first power bus to the first region and the second region, respectively; and in a direction perpendicular to an extending direction of the first power bus, the display panel comprises two opposite sides, and the first power bus has different distances from the two opposite sides in order to improve the performance of the display device.

Regarding Claim 2, Ma ‘421 teaches the first pixel units comprised in the first region and the first pixel units comprised in the second region are identical in number (sub-display areas A2-A4); Figs. 4-6 and 8-10); [0061].  I would obviously appear that the sub-display areas A2-A4 (equivalent to first to fourth regions) having number the pixel units being equal.

Regarding Claim 4, Ma ‘421 teaches the first power input line connects a first terminal and a second terminal, which are opposite to each other, of the first power bus to the power management circuit, respectively (see Figs. 1, 9 and 12).  
	
Regarding Claim 9, Ma ‘421 teaches a display panel, comprising one first power bus, one second power bus (122), a first power line, and a second power line (11), wherein a display region of the display panel comprises a first region and a second region, the first region and the second region comprise a plurality of first pixel units, respectively, the first power bus is between the first region and the second region (A1 and A2), and the first power line is electrically connected to the first power bus and extends, in different directions, from the first power bus to the first region and the second region, respectively, so as to be-3-U.S. Application No: 16/643,619Attorney Docket: 1734-608 Response to Office Action dated January 18, 2022 electrically connected to the plurality of first pixel units in the first region and the second region, respectively (see Fig. 12); 
wherein the display region further comprises a third region and a fourth region (A3-A4), the third region and the fourth region comprise a plurality of second pixel units, respectively, the second power bus is between the third region and the fourth region, and the second power line is electrically connected to the second power bus and extends from the second power bus to the third region and the fourth region, respectively, so as to be electrically connected to the plurality of second pixel units in the third region and the fourth region, respectively (see Fig. 12); and the plurality of first pixel units are configured to receive a power supply voltage through the first power line (11), and the plurality of second pixel units are configured to receive the power supply voltage through the second power line (11) (see para. [0091]).
Examiner notes that claim 1 contains functional limitation “to receive a power supply voltage through the first power line” (emphasis added). According to MPEP 2173(05) g. "the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, the term “to receive a power supply voltage through the first power line” is nothing else than the result achieved by the invention. 

Regarding Claim 10, Ma ‘421 teaches the first power bus is substantially parallel to the second power bus (122), and the first power line is substantially parallel to the second power line (see Fig. 11).  

	Regarding Claim 11, Toku ‘842 teaches a power management circuit (25; 0032]), a first power input line (16_left), and a second power input line (16_right), wherein the first power input line connects the first power bus (24) to the power management circuit (25), the power management circuit is configured to provide the power supply voltage to the first power input line (see para. [0024], the second power input line, -3-U.S. Application No: 16/643,619Attorney Docket: 1734-608wherein the second power input line connects the second power bus to the power management circuit, and the power management circuit is further configured to provide the power supply voltage to the second power input line (see Fig. 3; [0024]).  

Claims 5-8, 12-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ma ‘421 as applied to claim 4 above, and further in view of Li (CN 107910352, hereinafter as Li ‘352).
Regarding Claim 5, Ma ‘421 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a base substrate, wherein the first power bus, the first power line, the first power input line, and the first pixel units are on the base substrate, and the first power line and the first power bus are formed in an identical layer with respect to the base substrate”.  
However, Li ‘352 teaches a base substrate (Fig. 3, (10); [0025]), wherein the first power bus (or a horizontal segment (100)), the first power line (400), the first power input line (or a vertical segment (200)), and the first pixel units are on the base substrate (see Fig. 2), and the first power line and the first power bus are formed in an identical layer with respect to the base substrate (see Fig. 2, para. [0025]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ma ‘421 by having the first power bus, the first power line, the first power input line, and the first pixel units are on the base substrate, and the first power line and the first power bus are formed in an identical layer with respect to the base substrate in order to improve the display uniformity (see para. [0024]) as suggested by Li ‘352.
Furthermore, it has been held to be within the general skill of a worker in the art to have the first power line and the first power bus formed in an identical layer with respect to the base substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.,

Regarding Claim 6, Li ‘352 teaches a base substrate (10), wherein the first power bus, the first power line, the first power input line, and the first pixel units are on the base substrate (see Fig. 4a), and the first power line (400) and the first power bus (100) are formed in different layers with respect to the base substrate and are electrically connected to each other through a via hole (see Fig. 3).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the first power line and the first power bus are formed in different layers with respect to the base substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.,

Regarding Claim 7, Li ‘352 teaches an insulating layer (500; [0031]) is provided between the first power line and the plurality of first pixel units, via hole structures are provided in the insulating layer, and the first power line is connected to the plurality of first pixel units through the via hole structures (300; [0031]), respectively (see para. [0025]-[0026]).  

Regarding Claim 8, Li ‘352 teaches a plurality of first power lines, wherein the plurality of first power lines are electrically connected to each other to form a mesh structure (see Fig. 2).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the plurality of first power lines form a mesh structure on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.,

	Regarding Claim 12, Li ‘352 teaches the second power input line connects a first terminal and a second terminal, which are opposite to each other, of the second power bus to the power management circuit, respectively (see Fig. 2).  

	Regarding Claim 13, Li ‘352 teaches a plurality of first power lines and a plurality of second power lines (11), wherein in the first region and the second region, the plurality of first power lines (11) are electrically connected to each other to form at least one mesh structure (see Fig. 2), and in the third region and the fourth region, the plurality of second power lines are electrically connected to each other to form at least one mesh structure (see Fig. 8).  
Furthermore, it has been held to be within the general skill of a worker in the art to have 
the plurality of second power lines are electrically connected to each other to form at least one mesh structure on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the plurality of second power lines are electrically connected to each other to form at least one mesh structure in order to improve the performance of the display device.

	Regarding Claim 21, Li ‘352 teaches at least one mesh structure corresponds to one first pixel unit (see para. [0051]).

Regarding Claim 22, Li ‘352 teaches a direction perpendicular to an extending direction of the first power bus (122), a size of the first power line (11) extending in the first region (A1)
is identical to a size of the first power line extending in the second region (A2) (see Fig. 2); and in a direction perpendicular to an extending direction of the second power bus (122), a size of the second power line extending in the third region (A3) is identical to a size of the second power line extending in the fourth region (A4) (see Fig. 10). 
Furthermore, it has been held to be within the general skill of a worker in the art to have 
a size of the first power line extending in the first region is identical to a size of the first power line extending in the second region;  and a size of the second power line extending in the third region is identical to a size of the second power line extending in the fourth region on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-13 and 21-22 filed on April, 11th, 2022, have been considered but are moot in view of the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Choe (US 2014/0300937 A1)		
Tokuda et al. (US 2007/0200842 A1)
Aoki (US 2006/0017716 A1)			
Eom et al. (US 2006/0077144 A1)
Onozawa et al. (US 2003/0001513 A1)

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829